NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

RAY A. WOLFORK, JR.,                )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D13-4413
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 12, 2014.

Appeal from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Ray A. Wolfork, Jr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.




LaROSE, Judge.


              Ray A. Wolfork, Jr., appeals the denial of his motion for postconviction

relief. See Fla. R. Crim. P. 3.850. We affirm without comment but remand for

correction of a scrivener's error in the judgment. The judgment lists a conviction for

aggravated battery (firearm). See § 784.045(1)(a)(2), Fla. Stat. (2003). However, the
plea and judgment were for aggravated battery (great bodily harm). See

§ 784.045(1)(a)(1). We remand for the trial court to amend Mr. Wolfork's judgment

accordingly. See Willingham v. State, 48 So. 3d 173, 173 (Fla. 2d DCA 2010).




KHOUZAM and MORRIS, JJ., Concur.




                                         -2-